DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s Amendments, filed 12/16/2021, to claims 1-7 and 9-10 acknowledged by Examiner. Additionally, applicant cancelled claim 8.
Claims 1-7 and 9-10 are now pending.
Response to Arguments
First Argument:
	Applicant asserts that all the 101 issues have been amended and fixed (Remarks Page 4).
	Examiner’s Response:
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant’s amendments have fixed some of the previous 101 issues, but not all and the amendments have actually further introduced new 101 issues, please see 101 section below regarding the still present and new 101 issues.
Second Argument:
	Applicant asserts that all the 112f issues have been amended and fixed (Remarks Page 4).
	Examiner’s Response:
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant’s amendments have fixed some of the previous 112f issues, but not all .
Third Argument:
	Applicant asserts the newly amended claim language of claim 1 overcomes the prior art (Remarks Pages 4-8).
	Examiner’s Response:
	Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant’s arguments in regards to how these structures “correspond” to the various anterior and posterior premolars are a narrow interpretation of such language and how it applies to Alglave. Please see updated rejection below as necessitated by amendments wherein Examiner finds that the new language does not overcome the art of Alglave.
	Furthermore, Applicant provides on Pages 4-5 that the diagram on Page 5 showing the mouth piece relative to teeth provides support for this new language; however, this is not an original figure nor is there any discussion in the instant specification of some of these newly claimed features. Please see 112a section below for new matter issues in regards to the amendments.
	Also furthermore Applicant asserts that the newly claimed features are not disclosed by Alglave because “The Fig. 1 and Fig. 6 shows above that the tongue holder 11 exceeds the most posterior edge of the plate 2” (Remarks Page 6); however, it is unclear how this is relevant as this is unclaimed language that does not appear to be related to any of the added claim language.
	Furthermore, Applicant discusses Alglave providing structure that would cause tongue obstructions to occur (Remarks Pages 6-7). However, this is merely an assertion with no provided evidence outside of mere speculation. And even further Alglave’s entire device is drawn to enabling a proper positioning of the tongue of the user (See Alglave Abstract), thus it is not seen how Alglave may have a deficiency causing tongue obstruction.

Furthermore, Applicant discusses that none of the cited art discloses structure resolving tonsil hypertrophy issues (Remarks Pages 7-8). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tonsil hypertrophy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus discussion of tonsil hypertrophy is not relevant when looking at differences between the prior art and the current claim set.

Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
“touching devices” in claims 9-10, “touching devices” will be interpreted to mean protrusions (when convex) or depressions (when concave) (See Figures 10A-10B and [0037-0038]). For note, Applicant amended “components” to be “devices” however “devices” is still a generic term that does not provide any structure thus essentially maintaining this 112f.
“connecting device” in claims 3-5, “connecting device” will be interpreted to mean structure of the device that connects the tongue portion with the main part of the mouth device as depicted in Figure 5. For note, Applicant amended “portion” to be “device” however “device” is still a generic term that does not provide any structure thus essentially maintaining this 112f.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 recites the limitation “a free edge corresponded to a posterior premolar of the human” which is new matter as the instant specification lacks any discussion of the premolars of the user in correspondence to “a free edge” nor is there any original drawing in the application that contains an illustration comparing the location of a free edge with the premolars of a human, nor is there any discussion or image towards the premolars in any form. As such claim 1 is rejected under 112a for containing new matter. Examiner wants to note that Applicant has shown a drawing/diagram on Page 5 of their Remarks mailed 12/16/2021 of the mouth piece with teeth placed therein; however, this is not an original figure and not a part of the application disclosure in any form and as such cannot be relied on for complying with the written description requirement.
Regarding claim 1, claim 1 recites the limitation “the tongue holder (14) has a rectangle slot (141) disposed from the free edge of the tongue holder (14) and extended to a location corresponding to an anterior premolar of the human through the lingual side (LS) direction” which is new matter as the instant specification lacks any discussion of the premolars of the user in correspondence to “a location” nor is there any original drawing in the application that contains an illustration comparing the location of the slot with the premolars of a human, nor is there any discussion or image towards the premolars in any form. As such claim 1 is rejected under 112a for containing new matter. Examiner wants to note that Applicant has shown a drawing/diagram on Page 5 of their Remarks mailed 12/16/2021 of the mouth piece with teeth placed therein; however, this is not an original figure and not a part of the application disclosure in any form and as such cannot be relied on for complying with the written description requirement.
Regarding claim 1, claim 1 recites the limitation “rectangle slot” which is new matter as the instant specification never calls the shape of the slot to be a rectangle, the instant specification describes it only as “an opening or U-shaped structure” (instant specification paragraph 0036). Furthermore Figures 9A-9B show the slot 141 having a shape with rounded 
Claims 2-7 and 9-10 rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 and 9-10 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 1, the claim recites “a separating plate (15) defining an upper teeth region (11) at upper part and a lower teeth region (12) at lower part, with the upper teeth region (11) surroundingly adjacent to the upper row of teeth (91) and the lower teeth region (12) surroundingly adjacent to the lower row of teeth (92)” is positively claiming the device using the structure of the human body in regards to the “teeth”. This is improper as a device cannot 
Regarding claim 1, the claim recites “a free edge corresponded to a posterior premolar of the human” is positively claiming the device using the structure of the human body in regards to the “posterior premolar”. This is improper as a device cannot positively claim a human body part, as such the claim is rejected under 101. Examiner recommends utilizing “configured to” and “adapted to” language to solve this issue.
Regarding claim 1, the claim recites “the tongue holder (14) has a rectangle slot disposed from the free edge of the tongue holder (14) and extended to a location corresponding to an anterior premolar of the human through the lingual side (LS) direction” is positively claiming the device using the structure of the human body in regards to the “anterior premolar”. This is improper as a device cannot positively claim a human body part, as such the claim is rejected under 101. Examiner recommends utilizing “configured to” and “adapted to” language to solve this issue.
Regarding claim 2, the claim recites “one end of the tongue holder (14) close to the tongue” is positively claiming the device using the structure of the human body in regards to the “tongue”. This is improper as a device cannot positively claim a human body part, as such the claim is rejected under 101. Examiner recommends utilizing “configured to” and “adapted to” language to solve this issue.

Claims 3-7 and 9-10 rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alglave (US 20180344507 A1).
Regarding claim 1, Alglave discloses a dental oral appliance (See Figures 1-9b) adapted to a human’s mouth to assist sleep (see [0001, 0003] wherein the device is used to reposition the tongue which is known to aid in sleep disorders thus assisting sleep), the mouth having an upper row of teeth, a lower row of teeth, a tongue, and an upper jaw, with the upper row of teeth and the lower row of teeth defining a lingual side (all mouths contain these structures), the dental oral appliance comprising:
a separating plate 8 (tray 8 (with surfaces 2 and 15) [0056, 0065], see Figures 1-6 wherein the tray 8 formed by surfaces 2 and 15 may be called a “plate” as structure is flat, thin, and smooth and “plate” is known to mean “a smooth flat thin piece of material” according to Merriam Webster [https://www.merriam-webster.com/dictionary/plate]) defining an upper teeth region 2 at an upper part (upper surface) (See Figures 1-6 and [0064] where the upper teeth of the user are placed here thus being an upper teeth region) and a lower teeth region 15 at a lower part (lower surface) (See Figures 1-6 and [0065, 0077] wherein the lower teeth are place 
a tongue holder 1 (See Figures 1-9b and [0081] wherein this holds the tongue by supporting it) having a partial edge extendingly connected to the separating plate 8 (See Figures 5-7 and wherein the front edge of the tongue holder 1 is extendingly connected to the separating plate 8 via means 16, wherein front edge is a  “partial edge” as the front edge is only a single part of the continuously whole/complete edge of the tongue holder 1 as seen in Figures 1, 5-6, 9a-9b) and a free edge (See Figure 1 wherein the edges formed by tabs 11 of the holder 1 are free edges) corresponded to a posterior premolar of the human ([0100] the fastening means 17, as seen in Figure 1, are placed adjacent the first molars such that the free edge of the tabs 11 are near the first molar such that then the edge of the tab 11 is further corresponded to the posterior premolar as the posterior premolar in a mouth is adjacent the first molar, wherein “correspond” means “close similarity or connection between them” according to Collins Dictionary [https://www.collinsdictionary.com/us/dictionary/english/correspond] and herein there is a close connection between the free edge of tabs 11 and the posterior premolar) (also furthermore, this is essentially intended use of placing the device in a person’s mouth and having the structures of the mouth piece correspond to mouth structures, wherein as the structure of a “free edge” of the tongue holder 1 is present in Alglave then the device of Alglave is capable of being placed in a user’s mouth which may be larger, smaller, or of some different 
wherein the tongue holder 1 has a slot 6 (See Figure 1) disposed from the free edge if the tongue holder 1 (edges of tabs 11) (See Figure 1 wherein the slot 6 is formed from the free edges of tabs 11) to a location (terminal end of slot 6) corresponding to an anterior premolar of the human through the lingual side (LS) direction (See Annotated Figure 1 below, wherein lingual side direction arrows were recreated according to Applicant’s disclosure of the Lingual Side direction arrows as seen in instant application Figure 2, such that the terminal end of the slot 6 is a location that is able to correspond to all the teeth of the mouth placed on the plate 8 via the illustrated lingual side direction arrows, wherein “correspond” means “close similarity or connection between them” according to Collins Dictionary [https://www.collinsdictionary.com/us/dictionary/english/correspond], and thus as this location could be interpreted as corresponding to all the teeth of the mouth then it corresponds with an anterior premolar of those teeth) (also furthermore, this is essentially intended use of placing the device in a person’s mouth and having the structures of the mouth piece correspond to mouth structures, wherein as the structure of a “a location” of the slot 6 is present in Alglave then the device of Alglave is capable of being placed in a user’s mouth which may be larger, smaller, or of some different size such that then the structure of the “location” formed by the terminal end of the slot 6 corresponds to an anterior premolar)

    PNG
    media_image1.png
    580
    782
    media_image1.png
    Greyscale

Alglave does not disclose the slot 6 being a rectangle.
However, Applicant’s disclosure does not have any discussion towards the slot being a rectangle thus the shape of the slot being a rectangle lacks criticality, and thus the shape of slot is design choice. Also of further note, instant application paragraph 0036 discusses the shape of the slot being “U-shaped” and even that aspect of the shape is not provided any form of criticality.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified shape of the slot 6 of Alglave to be a rectangle as changes in shape have been held to be a matter of design choice absent persuasive evidence that the particular configuration of the claimed shape was significant. See MPEP 2144(IV)(B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and herein the shape of the slot of the mouth piece is found to be design choice as there is no criticality drawn to the shape of the slot within the instant application.
Regarding claim 2, Alglave discloses the invention of claim 1 above.
Alglave further discloses wherein one end of the tongue holder 1 close to the tongue is adapted to a higher position relative to the upper teeth region 2 or the separating plate 8 (See Figures 8a-8c wherein the tongue holder 1 may extend above the separating plate 8 at locations where holder 1 is close to the tongue (in these figures portion 8 is where reference number 7 is pointing)).
Regarding claim 3, Alglave discloses the invention of claim 1 above.
Alglave further discloses wherein the tongue holder 1 has a connecting device 16 extended therefrom for adjoining the separating plate 8 (See Figures 6-7 and [0098] wherein there is a connecting device 16 (fastening means) for connecting the tongue holder 1 to the posterior edge 5 of the separating plate 8).
Regarding claim 4, Alglave discloses the invention of claim 3 above.
Alglave further discloses wherein a distance S is adapted to maintain between the connecting device 16 and the upper row of teeth or the upper jaw (See Figure 7 wherein the connecting device 16 extends into the posterior edge 5 of separating plate 8 such that then as seen in Figures 8a-8c, there will be a distance “S” between the connecting device 16 and the upper jaw/upper row of teeth “D” when worn by the user, also in addition when worn by people of varying teeth or jaw sizes there may be increased distances therein when worn, this claim is purely a capability claim as a “distance” between the device and the body part of the user will always be dependent on the user wearing the device).
Regarding claim 5, Alglave discloses the invention of claim 3 above.
Alglave further discloses wherein the connecting device 16 is adapted to abut the upper jaw or the lingual side of the upper row of teeth (See Figures 6-7 and 8a-8c, such that the connecting device 16 may abut the upper row of teeth “D” on the lingual side or upper jaw especially when depending on the user’s teeth/jaw formation/biology, this claim is purely a 
Regarding claim 6, Alglave discloses the invention of claim 1 above.
Alglave further discloses wherein the tongue holder 1 gradually slopes downward away from the separating plate 8 (See Figures 2, 6, and 8a-8c, where the tongue portion 1 gradually slopes downward and away from 8).
Regarding claim 7, Alglave discloses the invention of claim 1 above.
Alglave further discloses wherein the tongue holder 1 has a concave-like curved structure (See Figures 6 and 8a-8c and [0091] wherein the blade 1 is curved and has concave curvature at region 10).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alglave (US 20180344507 A1) in view of Shuler (US 20210000639 A1).
Regarding claim 9, Alglave discloses the invention of claim 1 above.
Alglave does not disclose wherein the separating plate further has a pluralities of touching devices disposed on the upper teeth region or lower teeth region.
However, Shuler teaches an analogous mouth piece device 10 (See Figure 8) with an analogous separating plate 300 (bite pad 300, See Figures 2-3 and 8, and [0033], separates the upper and lower teeth of the user) with an analogous upper teeth region 305 ([0033], Figures 2-3 and 8, upper bite pad surface 305 wherein the upper teeth bite herein, thus being an upper teeth region) and an analogous lower teeth region 310 ([0033], Figure 5, lower bite pad surface 310 wherein the lower teeth bite herein, thus being an lower teeth region) wherein the separating plate 300 has pluralities of touching devices 325 (See Figure 8, [0034], protrusions 325 which are “touching devices” as they touch the teeth and aid them in gripping the bite pad, see Abstract) disposed on the upper teeth region 305 (or on the lower teeth region 310 [0034]) in order to provide improved comfort ([0034]) and allow the teeth of the user to better grip the device (see Abstract).

Regarding claim 10, Alglave in view of Shuler discloses the invention of claim 9 above.
Shuler further teaches wherein the touching devices 325 are concave or convex structures (See Figure 8 of Shuler wherein the touching devices (protrusions) 325 are generally in the form of the cylinders such that the outer surface of the cylinder may be termed to be convex as it is rounded outwards (see https://www.dictionary.com/browse/convex) thus the touching devices 325 are “convex structures” since they have a convex surface).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        1/6/2022

/VICTORIA H FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/13/2022